DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on July 23, 2021 for Application# 16/009,682.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 14 and 24 are amended.
No claims are newly added.
Claims 6, 8 and 18 are canceled.

Examiner’s Remarks regrading Applicant’s response
Claims 1-5, 7, 9-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendments and arguments in pages 6-11 of remarks regarding independent claims 1, 14 and 24 are persuasive. Examiner believes particularly the invention to provide simplified regionalized access by more than one user to one or more files associated with a respective network path that is agnostic to the application required to open the destination.
Examiner believes the limitation of "regionalized resolution of a network path based on a request from a networked device, the method comprising the steps of:
creating a record in a regionalized database associating a network path of one or more files with a word, phrase or sound or a combination of a word, phrase or sound, and one or more geographical regions;
receiving at a user interface of the networked device audio of tis word, phrase or sound or a combination thereof which are associated with s:es network path, and a geographic location of a user of the networked device;
converting the audio to a searchable format;
querying the searchable format of the converted audio and the geographic location of the user of the networked device in the regionalized database for a match of the record, when a match is found at the regionalized database for the query, the network path associated with the match is returned from the regionalized database to the networked device; and
| automatically opening the one or more files associated with the returned network path at the networked device wherein the match at the regionalized database of the geographical location of the user of the networked device targets the one or more files along with the one or more geographic regions for which the one or more files are valid” is considered in view of USPTO Guidelines regarding 35 U.S.C. 101 for eligible subject matter.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 14 and 24 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, regionalized resolution of a network path based on a request from a networked device, the method comprising the steps of:
creating a record in a regionalized database associating a network path of one or more files with a word, phrase or sound or a combination of a word, phrase or sound, and one or more geographical regions;
receiving at a user interface of the networked device audio of tis word, phrase or sound or a combination thereof which are associated with s:es network path, and a geographic location of a user of the networked device;
converting the audio to a searchable format;
querying the searchable format of the converted audio and the geographic location of the user of the networked device in the regionalized database for a match of the record, when a match is found at the regionalized database for the query, the network path associated with the match is returned from the regionalized database to the networked device; and
| automatically opening the one or more files associated with the returned network path at the networked device wherein the match at the regionalized database of the geographical location of the user of the networked device targets the one or more .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159